

	

		II

		109th CONGRESS

		1st Session

		S. 825

		IN THE SENATE OF THE UNITED STATES

		

			April 18, 2005

			Mr. Corzine (for himself

			 and Mr. Lautenberg) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To establish the Crossroads of the American Revolution

		  National Heritage Area in the State of New Jersey, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Crossroads of the American Revolution

			 National Heritage Area Act of 2005.

		2.Findings and

			 purposes

			(a)FindingsCongress

			 finds that—

				(1)the State of New

			 Jersey was critically important during the American Revolution because of the

			 strategic location of the State between the British armies headquartered in New

			 York City, New York, and the Continental Congress in the city of Philadelphia,

			 Pennsylvania;

				(2)General George

			 Washington spent almost half of the period of the American Revolution

			 personally commanding troops of the Continental Army in the State of New

			 Jersey, including 2 severe winters spent in encampments in the area that is now

			 Morristown National Historical Park, a unit of the National Park System;

				(3)it was during the

			 10 crucial days of the American Revolution between December 25, 1776, and

			 January 3, 1777, that General Washington, after retreating across the State of

			 New Jersey from the State of New York to the State of Pennsylvania in the face

			 of total defeat, recrossed the Delaware River on the night of December 25,

			 1776, and went on to win crucial battles at Trenton and Princeton in the State

			 of New Jersey;

				(4)Thomas Paine, who

			 accompanied the troops during the retreat, described the events during those

			 days as the times that try men’s souls;

				(5)the sites of 296

			 military engagements are located in the State of New Jersey, including—

					(A)several important

			 battles of the American Revolution that were significant to—

						(i)the

			 outcome of the American Revolution; and

						(ii)the history of

			 the United States; and

						(B)several national

			 historic landmarks, including Washington’s Crossing, the Old Trenton Barracks,

			 and Princeton, Monmouth, and Red Bank Battlefields;

					(6)additional

			 national historic landmarks in the State of New Jersey include the homes

			 of—

					(A)Richard Stockton,

			 Joseph Hewes, John Witherspoon, and Francis Hopkinson, signers of the

			 Declaration of Independence;

					(B)Elias Boudinout,

			 President of the Continental Congress; and

					(C)William

			 Livingston, patriot and Governor of the State of New Jersey from 1776 to

			 1790;

					(7)portions of the

			 landscapes important to the strategies of the British and Continental armies,

			 including waterways, mountains, farms, wetlands, villages, and roadways—

					(A)retain the

			 integrity of the period of the American Revolution; and

					(B)offer outstanding

			 opportunities for conservation, education, and recreation;

					(8)the National

			 Register of Historic Places lists 251 buildings and sites in the National Park

			 Service study area for the Crossroads of the American Revolution that are

			 associated with the period of the American Revolution;

				(9)civilian

			 populations residing in the State of New Jersey during the American Revolution

			 suffered extreme hardships because of—

					(A)the continuous

			 conflict in the State;

					(B)foraging armies;

			 and

					(C)marauding

			 contingents of loyalist Tories and rebel sympathizers;

					(10)because of the

			 important role that the State of New Jersey played in the successful outcome of

			 the American Revolution, there is a Federal interest in developing a regional

			 framework to assist the State of New Jersey, local governments and

			 organizations, and private citizens in—

					(A)preserving and

			 protecting cultural, historic, and natural resources of the period; and

					(B)bringing

			 recognition to those resources for the educational and recreational benefit of

			 the present and future generations of citizens of the United States; and

					(11)the National

			 Park Service has conducted a national heritage area feasibility study in the

			 State of New Jersey that demonstrates that there is a sufficient assemblage of

			 nationally distinctive cultural, historic, and natural resources necessary to

			 establish the Crossroads of the American Revolution National Heritage

			 Area.

				(b)PurposesThe

			 purposes of this Act are—

				(1)to assist

			 communities, organizations, and citizens in the State of New Jersey in

			 preserving—

					(A)the special

			 historic identity of the State; and

					(B)the importance of

			 the State to the United States;

					(2)to foster a close

			 working relationship among all levels of government, the private sector, and

			 local communities in the State;

				(3)to provide for

			 the management, preservation, protection, and interpretation of the cultural,

			 historic, and natural resources of the State for the educational and

			 inspirational benefit of future generations;

				(4)to strengthen the

			 value of Morristown National Historical Park as an asset to the State

			 by—

					(A)establishing a

			 network of related historic resources, protected landscapes, educational

			 opportunities, and events depicting the landscape of the State of New Jersey

			 during the American Revolution; and

					(B)establishing

			 partnerships between Morristown National Historical Park and other public and

			 privately owned resources in the Heritage Area that represent the strategic

			 fulcrum of the American Revolution; and

					(5)to authorize

			 Federal financial and technical assistance for the purposes described in

			 paragraphs (1) through (4).

				3.DefinitionsIn this Act:

			(1)AssociationThe

			 term Association means the Crossroads of the American Revolution

			 Association, Inc., a nonprofit corporation in the State.

			(2)Heritage

			 AreaThe term Heritage Area means the Crossroads of

			 the American Revolution National Heritage Area established by section

			 4(a).

			(3)Management

			 entityThe term management entity means the

			 management entity for the Heritage Area designated by section 4(d).

			(4)Management

			 planThe term management plan means the management

			 plan for the Heritage Area developed under section 5.

			(5)MapThe

			 term map means the map entitled Crossroads of the American

			 Revolution National Heritage Area, numbered CRREL80,000, and dated

			 April 2002.

			(6)SecretaryThe

			 term Secretary means the Secretary of the Interior.

			(7)StateThe

			 term State means the State of New Jersey.

			4.Crossroads of

			 the American Revolution National Heritage Area

			(a)EstablishmentThere

			 is established in the State the Crossroads of the American Revolution National

			 Heritage Area.

			(b)BoundariesThe

			 Heritage Area shall consist of the land and water within the boundaries of the

			 Heritage Area, as depicted on the map.

			(c)Availability of

			 mapThe map shall be on file and available for public inspection

			 in the appropriate offices of the National Park Service.

			(d)Management

			 entityThe Association shall be the management entity for the

			 Heritage Area.

			5.Management

			 plan

			(a)In

			 generalNot later than 3 years after the date on which funds are

			 first made available to carry out this Act, the management entity shall submit

			 to the Secretary for approval a management plan for the Heritage Area.

			(b)RequirementsThe

			 management plan shall—

				(1)include

			 comprehensive policies, strategies, and recommendations for conservation,

			 funding, management, and development of the Heritage Area;

				(2)take into

			 consideration existing State, county, and local plans;

				(3)describe actions

			 that units of local government, private organizations, and individuals have

			 agreed to take to protect the cultural, historic, and natural resources of the

			 Heritage Area;

				(4)identify existing

			 and potential sources of funding for the protection, management, and

			 development of the Heritage Area during the first 5 years of implementation of

			 the management plan; and

				(5)include—

					(A)an inventory of

			 the cultural, educational, historic, natural, recreational, and scenic

			 resources of the Heritage Area relating to the themes of the Heritage Area that

			 should be restored, managed, or developed;

					(B)recommendations

			 of policies and strategies for resource management that result in—

						(i)application of

			 appropriate land and water management techniques; and

						(ii)development of

			 intergovernmental and interagency cooperative agreements to protect the

			 cultural, educational, historic, natural, recreational, and scenic resources of

			 the Heritage Area;

						(C)a program of

			 implementation of the management plan that includes for the first 5 years of

			 implementation—

						(i)plans for

			 resource protection, restoration, construction; and

						(ii)specific

			 commitments for implementation that have been made by the management entity or

			 any government, organization, or individual;

						(D)an analysis of

			 and recommendations for ways in which Federal, State, and local programs,

			 including programs of the National Park Service, may be best coordinated to

			 promote the purposes of this Act; and

					(E)an interpretive

			 plan for the Heritage Area.

					(c)Approval or

			 disapproval of management plan

				(1)In

			 generalNot later than 90 days after the date of receipt of the

			 management plan under subsection (a), the Secretary shall approve or disapprove

			 the management plan.

				(2)CriteriaIn

			 determining whether to approve the management plan, the Secretary shall

			 consider whether—

					(A)the Board of

			 Directors of the management entity is representative of the diverse interests

			 of the Heritage Area, including—

						(i)governments;

						(ii)natural and

			 historic resource protection organizations;

						(iii)educational

			 institutions;

						(iv)businesses;

			 and

						(v)recreational

			 organizations;

						(B)the management

			 entity provided adequate opportunity for public and governmental involvement in

			 the preparation of the management plan, including public hearings;

					(C)the resource

			 protection and interpretation strategies in the management plan would

			 adequately protect the cultural, historic, and natural resources of the

			 Heritage Area; and

					(D)the Secretary has

			 received adequate assurances from the appropriate State and local officials

			 whose support is needed to ensure the effective implementation of the State and

			 local aspects of the management plan.

					(3)Action

			 following disapprovalIf the Secretary disapproves the management

			 plan under paragraph (1), the Secretary shall—

					(A)advise the

			 management entity in writing of the reasons for the disapproval;

					(B)make

			 recommendations for revisions to the management plan; and

					(C)not later than 60

			 days after the receipt of any proposed revision of the management plan from the

			 management entity, approve or disapprove the proposed revision.

					(d)Amendments

				(1)In

			 generalThe Secretary shall approve or disapprove each amendment

			 to the management plan that the Secretary determines may make a substantial

			 change to the management plan.

				(2)Use of

			 fundsFunds made available under this Act shall not be expended

			 by the management entity to implement an amendment described in paragraph (1)

			 until the Secretary approves the amendment.

				(e)ImplementationOn

			 completion of the 3-year period described in subsection (a), any funding made

			 available under this Act shall be made available to the management entity only

			 for implementation of the approved management plan.

			6.Authorities,

			 duties, and prohibitions applicable to the management entity

			(a)AuthoritiesFor

			 purposes of preparing and implementing the management plan, the management

			 entity may use funds made available under this Act to—

				(1)make grants to,

			 provide technical assistance to, and enter into cooperative agreements with,

			 the State (including a political subdivision), a nonprofit organization, or any

			 other person;

				(2)hire and

			 compensate staff, including individuals with expertise in—

					(A)cultural,

			 historic, or natural resource protection; or

					(B)heritage

			 programming;

					(3)obtain funds or

			 services from any source (including a Federal law or program);

				(4)contract for

			 goods or services; and

				(5)support any other

			 activity—

					(A)that furthers the

			 purposes of the Heritage Area; and

					(B)that is

			 consistent with the management plan.

					(b)DutiesIn

			 addition to developing the management plan, the management entity shall—

				(1)assist units of

			 local government, regional planning organizations, and nonprofit organizations

			 in implementing the approved management plan by—

					(A)carrying out

			 programs and projects that recognize, protect, and enhance important resource

			 values in the Heritage Area;

					(B)establishing and

			 maintaining interpretive exhibits and programs in the Heritage Area;

					(C)developing

			 recreational and educational opportunities in the Heritage Area;

					(D)increasing public

			 awareness of and appreciation for cultural, historic, and natural resources of

			 the Heritage Area;

					(E)protecting and

			 restoring historic sites and buildings that are—

						(i)located in the

			 Heritage Area; and

						(ii)related to the

			 themes of the Heritage Area;

						(F)ensuring that

			 clear, consistent, and appropriate signs identifying points of public access

			 and sites of interest are installed throughout the Heritage Area; and

					(G)promoting a wide

			 range of partnerships among governments, organizations, and individuals to

			 further the purposes of the Heritage Area;

					(2)in preparing and

			 implementing the management plan, consider the interests of diverse units of

			 government, businesses, organizations, and individuals in the Heritage

			 Area;

				(3)conduct public

			 meetings at least semiannually regarding the development and implementation of

			 the management plan;

				(4)for any fiscal

			 year for which Federal funds are received under this Act—

					(A)submit to the

			 Secretary a report that describes for the year—

						(i)the

			 accomplishments of the management entity;

						(ii)the expenses and

			 income of the management entity; and

						(iii)each entity to

			 which a grant was made;

						(B)make available

			 for audit all information relating to the expenditure of the funds and any

			 matching funds; and

					(C)require, for all

			 agreements authorizing expenditures of Federal funds by any entity, that the

			 receiving entity make available for audit all records and other information

			 relating to the expenditure of the funds;

					(5)encourage, by

			 appropriate means, economic viability that is consistent with the purposes of

			 the Heritage Area; and

				(6)maintain

			 headquarters for the management entity at Morristown National Historical Park

			 and in Mercer County.

				(c)Prohibition on

			 the acquisition of real property

				(1)Federal

			 fundsThe management entity shall not use Federal funds made

			 available under this Act to acquire real property or any interest in real

			 property.

				(2)Other

			 fundsNotwithstanding paragraph (1), the management entity may

			 acquire real property or an interest in real property using any other source of

			 funding, including other Federal funding.

				7.Technical and

			 financial assistance; other Federal agencies

			(a)Technical and

			 financial assistance

				(1)In

			 generalOn the request of the management entity, the Secretary

			 may provide technical and financial assistance to the Heritage Area for the

			 development and implementation of the management plan.

				(2)Priority for

			 assistanceIn providing assistance under paragraph (1), the

			 Secretary shall give priority to actions that assist in—

					(A)conserving the

			 significant cultural, historic, natural, and scenic resources of the Heritage

			 Area; and

					(B)providing

			 educational, interpretive, and recreational opportunities consistent with the

			 purposes of the Heritage Area.

					(3)Operational

			 assistanceSubject to the availability of appropriations, the

			 Superintendent of Morristown National Historical Park may, on request, provide

			 to public and private organizations in the Heritage Area, including the

			 management entity, any operational assistance that is appropriate for the

			 purpose of supporting the implementation of the management plan.

				(4)Preservation of

			 historic propertiesTo carry out the purposes of this Act, the

			 Secretary may provide assistance to a State or local government or nonprofit

			 organization to provide for the appropriate treatment of—

					(A)historic objects;

			 or

					(B)structures that

			 are listed or eligible for listing on the National Register of Historic

			 Places.

					(5)Cooperative

			 agreementsThe Secretary may enter into cooperative agreements

			 with the management entity and other public or private entities to carry out

			 this subsection.

				(b)Other Federal

			 agenciesAny Federal agency conducting or supporting an activity

			 that directly affects the Heritage Area shall—

				(1)consult with the

			 Secretary and the management entity regarding the activity;

				(2)(A)cooperate with the

			 Secretary and the management entity in carrying out the of the Federal agency

			 under this Act; and

					(B)to the maximum extent practicable,

			 coordinate the activity with the carrying out of those duties; and

					(3)to the maximum

			 extent practicable, conduct the activity to avoid adverse effects on the

			 Heritage Area.

				8.Authorization of

			 appropriations

			(a)In

			 generalThere is authorized to be appropriated to carry out this

			 Act $10,000,000, of which not more than $1,000,000 may be authorized to be

			 appropriated for any fiscal year.

			(b)Cost-Sharing

			 requirementThe Federal share of the cost of any activity

			 assisted under this Act shall be not more than 50 percent.

			9.Termination of

			 authorityThe authority of the

			 Secretary to provide assistance under this Act terminates on the date that is

			 15 years after the date of enactment of this Act.

		

